Walker, J.
Since the Act of 15th December, 1866, pamphlet p. 138, Eev. Code, Sec. 3798, no person is incompetent as a witness on account of crime, interest, or being a party; except where one of the original parties to the contract or cause of action in issue, and on trial is dead, or insane; or where a representative is a party in any suit on a contract of his testator or intestate, “the other party shall not be admitted to testify in his own favor.” The interest of Adair was no ground for his exclusion; his being a party did not exclude him; on what ground, then, was he excluded ? Turner, “the other party,” was not dead; why, then, was not Adair competent ? We see nothing in the statute to exclude him, and the rejection of his testimony, therefore, ivas error, for which a new trial must be granted.
Judgment reversed.